LOVELY, J.
Information by the attorney general, upon the relation of J. W. Olsen, a member of the state normal school board, to test the right of the board of control to manage the financial affairs of the normal schools of this state, as provided in Laws 1901, c. 122. The information sets forth that the board of control is usurping the functions of the normal school board, in making contracts and regulating its finances contrary to law, and thereby intruding upon their rights and franchises. On the return of the writ a motion was made to quash. We have reached a conclusion that renders it unnecessary to consider such motion.
The board of control answered, setting forth matters in which appear the grounds relied upon to sustain its authority to supervise the finances of the normal schools. A demurrer was interposed, wherein the facts stated in the information are admitted, but the relators claim they are not a justification of respondents’ acts, upon the ground that Laws 1901, c. 122, creating, a state board of control, so far as it relates to the normal schools, is in violation of section 27, article 4, of the state constitution, which provides that “no law shall embrace more than one subject, which shall be expressed in its title.”
Oh this review there should be no misunderstanding of the precise question this court is to decide. It must be admitted at the outset that views of the policy of the law are not before us. It is not for us to say whether it is best for the legislature, in the interests of economy, to provide for a control of the finances of the state institutions,' and particularly of the normal schools, by a¡ board of supervision, as attempted by this act, nor is it to be questioned that sufficient provisions are in the body of the statute itself to effect that purpose; but it is upon its alleged defective title alone that relator seeks to have it nullified, so far as it relates to the five normal schools of the state.
The title reads as follows:
*167“An act to create a state board of control, and to provide for the management and control of the charitable, reformatory and penal institutions of the state, and to make an appropriation therefor,, and to abolish the state board of corrections and charities.”
The gist of relators’ contention against the law • is that the-normal schools are in no sense embraced in or suggested by the’ words of the title, “charitable institutions”; that the normal schools are distinctively educational in character — hence excluded from the title as plainly as if by a proviso declaring that the law should not apply to them.
It is proper to state here that, in the quotations we make hereafter, the italics are our own.
The duty of a court to set aside a statute because it is invalid is peculiarly an incident of our national and state policy. It was first asserted by the great judges who laid the foundations of our jurisprudence, but with the potential qualification well stated by that eminent jurist, Chief Justice Shaw, as follows:
“When called upon to pronounce the invalidity of an act of legislation passed with all the forms and solemnities requisite to give it the force of law, courts will approach the question with great caution, examine it in every possible aspect, and ponder upon it as long as deliberation and patient attention can throw any new light on the subject, and never declare a statute void, unless the nullity and invalidity of the act are placed, in their judgment, beyond reasonable doubt.” In re Wellington, 16 Pick. 87, 95.
Said Chief Justice Marshall in an early case in the United States supreme court:
“The question whether a law be void for its repugnancy to the constitution is at all times a question of much delicacy, which ought seldom, if ever, to he decided in the affirmative in a doubtful case.” Fletcher v. Peck, 6 Cranch, 87, 128.
Said Justice Washington in the same court:
“If I could rest my opinion in favor of the constitutionality of the law on which the question arises on no other ground than this doubt, * * * that alone would, in my estimation, be a satisfactory vindication of it.” Ogden v. Saunders, 12 Wheat. 213, 270.
It may be said to be conclusively settled at this time that the *168duty to pass upon the validity of a statute calls for the exercise of the highest authority in the highest court of the land. Of such obligation, when the occasion exists, there can be no question; but the co-ordination of the three divisions of government — executive, judicial, and legislative — must be kept inviolate and independent of each other.
No tribunal has heretofore manifested a more decided purpose to maintain the proper equilibrium between these powers of government than this court. It has many times resolved doubts in favor of statutes, but has guarded with jealous solicitude and earnest fidelity the' prerogatives of the lawmaking body. Said Justice CORNELL:
“Plenary legislative power is therefore the rule, while want of it is the exception. As a sequence it logically follows that every statute duly passed by the state legislature is presumably valid, and this presumption is conclusive unless it affirmatively appears to be in conflict with some provision, of the federal or state constitution; and, in order to justify a court in pronouncing it invalid because of its violation of some clause of the state constitution, its repugnancy therewith must be so ‘clear, plain, and palpable’ as to leave no reasonable doubt or hesitation upon the judicial mind.” Curryer v. Merrill, 25 Minn. 1, 4.
This court, speaking through GTLFILLAN, O. J., said:
“There is no express provision to that effect. But, rather than hold the law to be void, the court will find such provision by implication, if the act will admit of such construction,” to sustain it. Woodruff v. Town of Glendale, 26 Minn. 78, 1 N. W. 581.
See also Ames v. Lake Superior & M. R. Co., 21 Minn. 241, 282; Fletcher v. Peck, supra; People v. Draper, 15 N. Y. 532, 543; Sharpless v. Mayor, 21 Pa. 147.
A consensus of opinion in the legal tribunals of the whole country upon the duty of courts in this regard imposes no passive obligation, but requires of the judiciary an active, earnest effort to save a legislative enactment, if that end can be accomplished upon reasonable grounds or by the solution of doubts in its favor. Through a long course of our own judicial history, continuing from the first session of this court to the present term, the attempt has *169"been made repeatedly by able and astute lawyers to prevent the enforcement of important laws by aid of the constitutional provision invoked to defeat the act in question, but generally without avail. Upon an unruffled current of opinion in this court there comes down to us such views of the organic law in this respect that peculiar rules have grown into use and have been followed for the purpose of sustaining legislative ■ acts, that would now seem to forbid original consideration of the subject; but different conclusions among members of the court require a somewhat extended review of the question.
To restate the substance of relators’ claim, compressed into the briefest formula possible, it is: “Charitable institutions” are not educational institutions. Normal schools are educational, not charitable, institutions. The title is therefore defective, since it omits the word “educational”; hence, so far as it relates to normal schools, the law is void. This appears plausible, and, standing alone, without other considerations, it is of apparent force, and, if this were a case for the strict construction of the constitutional provision referred to, would be entitled to more respect than we are inclined to give it; for it may be conceded that, in a popular sense, the words “charitable” and “educational” are distinguishable. Were it not so, this controversy would doubtless never have arisen. But, upon a clear understanding of the manner in which it has been thought essential to apply this limitation of the organic law, it seems to us that this distinction is not controlling; for, if the words of a statutory title may in any sense be held to embrace or suggest a meaning consistent with the substance of the law, the court should not take such a narrow view of its purpose as to set aside or repeal any of its provisions for a mere fault in the title. To do so would be a usurpation by the court of legislative powers.
Unquestionably, the first consideration in construing a constitutional or legislative enactment is the remedy to be sought and the mischief to be cured. This is elementary.
The opinion of this court taken from the earliest adjudication on this subject gives the best historical statement we have seen of the origin of section 27, article i, of our constitution. Said Justice FLANDB.AU:
*170“A knowledge of the character of the legislation which preceded the forming of a state constitution will show that a very vicious system prevailed, of inserting" matter in acts which was entirely foreign to that expressed in the title, and by this means securing the passage of laws which would never have received the sanction of the legislature, had the members known the contents of the act. It was to prevent frauds of this nature that section 27 of article 4, was passed, and it has, and was intended to have, the effect of defeating the action of the legislature, even if the members are so inattentive as to overlook such extraneous matter after the bill has been read twice at length. * * * The system is thorough, and means to secure to the people fair and intelligible legislation, free from all the tricks and finesse which have heretofore disgraced it.” Board of Supervisors of Ramsey Co. v. Heenan, 2 Minn. 281, 287 (330, 336).
In that case it was held that the title of the act, “To provide for township organizations,” was sufficient to embrace provisions relating to county government. The court said further:
“Although the technical sense may bring it within the letter of the constitution, it leaves it entirely without the spirit. There is no attempt at fraud, or the interpolation of matter foreign to the subject expressed in the title.” 2 Minn. 281, 291 (330, 339).
The title of “An act for homestead exemption” has been held to sustain provisions in the body of the statute exempting personal property (seemingly quite foreign to homesteads). It was said in that case, through EMMETT, C. J.:
“There was no evidence of an attempt fraudulently to insert matter foreign to the subject expressed in the title; there was no violation of the spirit of the constitutional provision, though it may not have been followed to the letter in adopting the title.” Tuttle v. Strout, 7 Minn. 374, 376 (465, 468).
Again, this court, through GILFILLAN, C. J., said:
“Courts therefore give it [section 27, art. 4] a liberal construction. The insertion in a law of matters which may not be verbally indicated by the title, suggested by it, or connected with, or proper to the more full accomplishment of, the object so indicated, is held to be in accordance with its spirit.” State v. Kinsella, 14 Minn. 395, 397 (524, 525).
In a later case this court, speaking through Justice CORNELL, *171in a very thorough review of the purpose of section 27, article 4, said:
“Neither is it important that all the various objects of an act be expressly stated in its title, nor that the act itself indicate objects other than that so mentioned, provided they are not at variance with the cine so expressed, but are consonant therewith.”
This court in that case upheld a title of an act regulating the traffic in intoxicating drinks, as embracive of the legislative purpose to found and maintain an asylum for inebriates. State v. Cassidy, 22 Minn. 312.
In an act entitled “An act to regulate the foreclosure of real estate,” this court upheld a statute providing for redemption from execution sales. Said GILFILLAN, C. J., in that case:
“The subject is, perhaps, not very accurately expréssed in the title, and we may have to loolc into the body of the act to ascertain the precise sense in which the terms are used. ‘Foreclosure of real estate’ is somewhat indefinite, but it suggests, if it does not clearly express, the general subject of the act, and it is suggestive of sales by execution, as well as of sales under mortgages.” Gillitt v. McCarthy, 34 Minn. 318, 319, 25 N. W. 637.
Again, under a title to amend “An act to incorporate the city of East Grand Forks,” the amendment required that nine-tenths of the municipal receipts from liquor licenses should be turned into the treasury of one of the school districts already established in Polk county. While no provision of the act amended had reference to this school, it was held, in the language of Justice COLLINS, in the syllabus, that:
“It is not important that all of the various objects of an act be expressly stated in its title, or that the act itself indicates objects other than that so mentioned, provided they are not at variance with the .one so expressed, but in consonance therewith.” State v. Madson, 43 Minn. 438, 45 N. W. 856.
The principle has also been laid down by this court, where a construction of the words of a previous statute, if adopted in testing the sufficiency of the title of a subsequent act, would defeat the law, that such test was not appropriate or proper, as stated by Justice VANDERBURGH:
*172“The only question of importance is whether the words ‘wages of laborers/ embraced in the title, may fairly be given so broad an interpretation [as to apply to telegraph operators] and thus be consistent with the language and purpose of the legislature as expressed in the body of the act. The constitutional provision which requires the subject to be expressed in the title of a law passed by the legislature is to have a practical and liberal construction, and it is sufficient if the title fairly and reasonably expresses the subject and purposes of the act. * * * The act is intended to exempt, in general, wages earned by persons standing in the relation' of servants or employees, and it is not limited to toilsome and unskilled labor merely, to which the term ‘laborer’ is more strictly and accurately applicable [as previously held in construing the terms of the law in Wildner v. Ferguson, 42 Minn. 112, 43 N. W. 794]. The title is not carefully' worded, but we think the word ‘laborer/ as used in connection with ‘wages/ may, in a general sense, be applied to employees other than workingmen engaged in manual labor, consistently with the provisions of the act. And, that being so, the court will so construe it in connection with the language used in the body of the act, and will, if necessary, give it the broader signification, in order to uphold the constitutionality' of the law.” Boyle v. Vanderhoof, 45 Minn. 31, 32, 47 N. W. 396.
The significance of this case is the distinction it makes in the liberal rule applied in upholding the constitutionality of an act upon the consideration of its title, and the more strict rule applicable in construing the act itself. For instance, in a controversy between the normal school board and the board of control as to their respective powers under the act before us a more strict rule of interpretation would be applied than when considering the constitutionality of the act, by its title. In a still later case, passing upon the probate code then recently adopted, this court said through Justice MITCHELL:
“The intention of the legislature obviously was to enact, in the form of one act, a complete system of statutory law relating to or connected with those matters of which, under the constitution, probate courts have jurisdiction.” In holding that act valid, the court further says that this constitutional limitation (section 27, article 4), was passed: “First, to prevent what is called ‘log-rolUng legislation’ or ‘omnibus bills’; * * * second, to prevent surprise and fraud upon the people; * * and, in deciding whether an act is obnoxious to this provision of the constitution, a very good *173test to apply is whether it is within the mischiefs intended to he remedied.” Johnson v. Harrison, 47 Minn. 575, 50 N. W. 923.
For want of space, many other appropriate quotations from cases in this court (cited hereafter) must be omitted, to call attention to views which the bench, as now constituted, have been required more recently to express. Justice BROWN, in a recent decision, used the following language:
“In determining the purpose of a statute, we must look to all its parts, not merely the title. * * * The object of requiring the title to express the subject of the act is to furnish the legislature with short and concise information concerning the proposed enactment. * * * ‘The provision does not require that the subject of the bill shall he specifically and exactly expressed in the title; hence we conclude that any expression in the title which calls attention to the subject of the bill, although in general terms, is all that is required.’ ” Lien v. Board of Co. Commrs. of Norman Co., 80 Minn. 58, 64, 82 N. W. 1094.
In a more recent case, in the words of the present CHIEF JUSTICE, it was held that the ob'ject of this provision was
“To secure to every distinct measure of legislation consideration solely upon its individual merits, by preventing the combination of different measures, dissimilar in purpose and character, for the purpose of securing the necessary support for their passage, and to prevent fraud upon the people and the legislature hy including in an act provisions of which its title gives no intimation. It was not intended to embarrass legislation by making laws more restrictive in their scope and operation than is reasonably necessary in order to conserve the purpose for which the constitutional limitation was adopted; hence it must be liberally construed.”
Again: “It would be absurd, as well as discourteous, to impute to the legislature an intention to limit the meaning of general toords used in the title of the act so as to defeat the expressed purpose of its enactment. It is true that material omissions in the title to an act cannot be supplied by a reference to the enacting clause, but, when the question is whether general words appearing in the title of an act were intended to be read according to their natural and usual meaning or in a restricted sense, the title and the enacting danse should he read and construed together.” Winters v. City of Duluth, 82 Minn. 127, 84 N. W. 788.
In the latest decision on this question it was held, in the words of the writer, that:
*174“We must adopt the view that the constitutional restriction relied upon by plaintiff [section 27, article 4] should be liberally construed, and, if it appears from such a construction that its title reasonably directs attention to the subject of the act or its provisions, and is not a ‘cloalc’ or artifice for legislation upon dissimilar matters, but refers to matters intelligently, reasonably, and naturally connected therewith, or suggested thereby, the subject as expressed in such title is sufficient.” Ek v. St. Paul P. Loan Co., 84 Minn. 245, 87 N. W. 844.
This was in an action where the title of the act referred to “the duties of the board of public works” of St. Paul, which was held to be reasonably suggestive of the duty of the city treasurer to execute certificates of sale, in a certain way.
The conclusions above quoted have been amplified and. illustrated in support of the views of the majority of the court in many other decisions, to which attention is now called: Atkinson v. Duffy, 16 Minn. 30 (45); Hoffman v. Parsons, 27 Minn. 236, 6 N. W. 797; Minnesota Loan & T. Co. v. Beebe, 40 Minn. 7, 41 N. W. 232; City of Winona v. School Dist. No. 82, 40 Minn. 13, 41 N. W. 539; Allen v. Pioneer-Press Co., 40 Minn. 117, 41 N. W. 936; State v. Bigelow, 52 Minn. 307, 54 N. W. 95; State v. Chapel, 63 Minn. 535, 65 N. W. 940; First Nat. Bank of Shakopee v. How, 65 Minn. 187, 67 N. W. 994; State v. Board of Commrs. of Red Lake Co., 67 Minn. 352, 69 N. W. 1083; State v. Phillips, 73 Minn. 77, 75 N. W. 1029.
While no tribunal has furnished more numerous or effective evidences of the liberal purpose of this limitation in the fundamental law, it is not inappropriate to call attention to the fact that this court does not enjoy the unsocial distinction of standing alone in this respect. We find in a reliable text writer on Statutory Construction, the following:
“The courts with great unanimity enforce this constitutional restriction [section 27, art. 4] in all cases falling within the mischiefs intended thereby to be remedied. And, in cases not within those mischiefs, they construe it liberally to give convenient and necessary freedom, so far as is compatible with the remedial measure, to the lawmaking power. They agree that whilst it is necessary to so expound this provision as to prevent the evils it was designed to remove, it is no less desirable to avoid the opposite extreme, the necessary effect of which would be to embarrass the legislature in *175the legitimate exercise of its powers, by compelling a needless multiplication of separate acts, as well as to introduce a perplexing uncertainty as to the validity of many important laws which must be daily acted upon. To facilitate proper legislation, it will not be interpreted in a strict, narrow, or technical sense, but reasonably.” Sutherland, St. Const. §§ 83-93.
See also Bowman v. Cockrill, 6 Kan. 311; O’Leary v. County, 28 Ill. 534; Wishmier v. State, 97 Ind. 160.
We have, therefore, been compelled to conclude that the conditions controlling the interpretation of section 27, article 4, are not now open to doubt or discussion, but that we should adopt rules established by our own previous decisions, the result of which may be fairly summarized as follows: Every reasonable presumption should be in favor of the title, which should be more liberally construed than the body of the law giving to the general words in such title paramount weight. It is not essential that the best or even an accurate title be employed, if it be suggestive in any sense of the legislative purpose. The remedy to be secured and mischief avoided is the best test of a sufficient title which is to prevent it from being made a cloak or artifice to distract attention from the substance of the act itself. The title, if objected to, should be aided if possible by resort to the body of the act, to show that it was not intended by such title to mislead the legislature or the people, nor distract their attention from its distinctive measures
Throughout all the decisions it will be found that it is a regard for the law itself, rather than any puerile consideration for the title, which is made the essential object of judicial anxiety. A review of the cases where this court has set aside statutes because in violation of section 27, article 4, will show that the act was in every respect (to adopt the language of Justice FLANDRAU in Board of Supervisors of Ramsey County v. Heenan, supra) entirely foreign to the object “expressed in the title,” thus furnishing the evidence of such a fraud in securing its enactment that the law “would never have received the sanction of the legislature, had the members known the contents of the act.”
No better test, consistent with every subsequent decision on this subject, can be made than by a correct answer to the question: Is *176this title in every respect “so foreign to the purpose of the act, or some integral part of it, that it gives no intimation thereof” ? It may seem from a cursory glance at these liberal views which have been adopted to save statutes when attacked upon the ground of defective titles that little is left of inherent vitality in the constitutional limitation involved, but that this is only a cursory view must be apparent upon the reflection that the constitutional limitation was solely to prevent fraud and deception when determinable from the evidence found in the act and its title read together, for obviously no other evidence is open to the courts.
The constitutional provision sounded a note of warning that has generally protected the people from legislative juggles, while the liberal interpretation since given by this court has saved many wholesome laws that otherwise would have been defeated by a. narrow view of its purpose. Legislators may not have become absolutely perfect, and it may be that fraud will hereafter finesse' into an act a “woodchuck” which will be so apparent on judicial review as to require the court to nullify a result which never expressed the real legislative purpose. When such occasion does arise this provision of our constitution will, we believe, be found to retain its pristine vigor, with plenary power to prevent the consummation of the infamy. In the meantime it stands forth in the organic law a danger signal to protect the people from the mischief that called it into being.
Recurring to the rule stated in State v. Kinsella, supra, viz: “The insertion in a law of matters which may not be verbally indicated by the title, if suggested by it, or connected with, or proper to the more full accomplishment of, the object so indicated, is held to be in accordance with its spirit”; hence we naturally turn to the authoritative definitions of the derivative word “charitable” in this title, as well as the substantive noun, “charity,” from which it is derived, to see if they are at all suggestive of characteristics of the normal schools. These words have been defined in the Century Dictionary as follows: “In a general sense, the good affections men ought to feel toward one another. Good will; specifically, alms.” Again: “A charitable institution; a foundation for the relief of a certain class of persons by alms, education, or care.” *177Again: “A gift in trust for promoting the welfare of the community or of mankind at large, or some indefinite part of it, as an endowment for a public hospital, school, church or library.” Thus in the general sense which may very reasonably have had force with the legislature, the words defined are among the most comprehensive in our language, and embracive of educational institutions, among them those for the culture of teachers, where the element of good will, donation, and gifts have effected their endowment, and secured benefits not otherwise obtainable to their patrons. In the standard legal authority upon definitions, “charity” is designated as “a gift to general public uses, lohich may extend to the rich as well as the poor.”
“Charity, in its legal sense, comprises four principal divisions,— trusts for the relief'of poverty, trusts for the advancement of education, trusts for the advancement of religion, and trusts for other purposes beneficial to the community not falling under any of the preceding heads.” Bouvier, Dict. tit. “Charitable Uses, Charities.”
We ought not to be “so discourteous to the legislature” as to assume that it ignored such definitions; nor ought we to destroy the effect of its work, approved by the executive of the state, if it reasonably appears that it intended to do so. It must, on elementary grounds, be presumed that the legislature did not intend to violate the organic law, neither, in drafting and enacting laws, to disregard the standards of 'definition, nor to ignore the use which the courts have made of words and phrases. The words “charity” and “charitable” have received an interpretation in many cases in England and America, at least since the adoption of the statute 43 Eliz. c. 4, “regulating charitable uses,” wherein it has been found necessary to interpret these words liberally (to what were unquestionably educational institutions) as reasonably suggestive that establishments of learning furnishing tuition free of charge, or for a smaller sum than otherwise obtainable, were, in a certain sense, “charitable institutions.”
This has nowhere been better expressed than by Chief Justice Shaw, who said:
“That a gift designed to promote the public good, bv the eneour*178agement of learning, science, mid the useful arts, without any particular reference to the poor, is regarded as a charity, is settled by a series of judicial decisions, and regarded as the settled practice of a court of equity.” American v. Harvard, 12 Gray, 582.
Again:
“Nor has it ever been supposed in this country, that an institution established for the purposes of education is not a charity within the meaning of the law, because it sheds its blessings, like the dews of heaven, upon the rich as well as the poor.” Price v. Maxwell, 28 Pa. 23.
Again, later in the same case (page 36), it was held:
“It is true there is a narrower sense in which the word charity may be understood. The benevolence which limits itself to giving alms to the poor comes within this restricted definition; but it falls far short of that true charity which has its origin in the two great sources of all good deeds, — :the love of God and the love of man. Instruction in useful knowledge is essential to the permanent comfort and happiness of mankind.”
Again, in the same opinion, it was held:
“In the section of the act of 1855, in question here, there is nothing to show that the terms ‘charitable uses’ were used in a restricted or popular sense. Nor can we fairly infer from any other part’ of the act that they were so 'used. We are, therefore, bound to understand them in their legal and technical signification. We have no doubt that they were so understood by the legislature, and that they were intended to embrace objects of a religious, literary, and scientific character, as well as those which related to the poor and the afflicted.”
We might continue quotations from analogous cases to sustain the views above expressed, sufficient to fill a volume. We must be content in citing some of the leading and more important decisions which sustain the views above stated: Morice v. Bishop, 9 Ves. 399; Id. 10 Yes. 521; Attorney General v. Earl, 1 Sim. 105; Franklin v. Armfield, 34 Tenn. 304; Wright v. Linn, 9 Pa. 433; Drury v. Inhabitants, 10 Allen, 169; Jackson v. Phillips, 14 Allen, 539; Miller v. Porter, 53 Pa. 292.
In many cases in this country where “charitable institutions,” so named in legislative acts, are exempted from taxation, it has been *179held by courts of the highest respectability that distinctively educational institutions fall within the privileges of such exemptions. In a leading case from Missouri it was held:
“A gift designed to promote the public good by the encouragement of learning, science, and the useful arts, without any particular reference to the poor, and any gift for a beneficial public purpose not contrary to the declared policy of the law, is a charity. And, if such a gift is administered according to the intention of the donor, the property is used for charitable purposes.” State v. Academy, 13 Mo. App. 213.
Again in County v. Lafayette, 128 Pa. 132. 147, 18 Atl. 516, the court said:
“Upon these facts we hold that Lafayette College is a secular not an ecclesiastical institution; that it is subject to the control of the state; that it is open to all shades of religious opinion, so that neither as trustee, teacher, or'scholar does eligibility depend on church membership or religious opinion. It is public in its character, in its objects, in its control, and, if a charity, is a purely public one.' As to its charitable character, it is clear that it was founded and endowed by charity. This is not questioned, and upon the exhibit made in the case stated it is equally clear that it is substantially maintained by charity. That a small fraction of its annual cost may be paid by tuition fees is not enough to deprive an institution substantially maintained by charity of the protection of the act of 1874.”
The true question is, on what does this public institution depend for its maintenance? The answer in this case is, almost wholly on the income from its endowunents, which were a charity, and on the free gifts of its friends. Again, in Episcopal v. Philadelphia, 150 Pa. 565, 573, 25 Atl. 55, the court held:
“The education of youth and the support of schools are for the advancement of public good, and money given for such purposes was recognized in England as given for a charitable use before the statute of 43 Elizabeth. Our own courts have uniformly held the same doctrine. The school may therefore be regarded as a ‘purely public charity’ if it can meet the requirements of the law as to the manner of its founding, endowment, and support.”
This view is also sustained by Trustees v. City, 100 Ky. 470, 36 S. W. 921; City v. Board, 100 Ky. 518, 36 S. W. 994; Episcopal v. Philadelphia, 150 Pa 565, 25 Atl. 55; Gerke v. Purcell, 25 Oh. St. 229.
*180The value of- these decisions lies in the fact that courts have adopted the criticised words in this title in a liberal way, and given them a meaning perfectly consonant with their legal sense, but broad enough to be of utility in its construction and as inclusive of the normal schools, and presumably acted .upon by the legislature. Thus we find that lawyer and layman alike have defined the words “'charity and charitable” in different senses. One definition always has had, and probably always will have, reference to “educational institutions”; and, if we nullify a law because a definition used in its title is possibly faulty, though not wholly inappropriate or foreign to the subject of the statute,-we wrould but quibble upon a point of mere phraseology to defeat the legislative will because, in the variance of opinion, the best words were not adopted to indicate and point attention to its purpose. To do so on such grounds would deny to the lawmakers the right of choice in-the use of language, and justly impress upon the minds of all who respect legal authority a substantial doubt of judicial consistency.
In the cases cited we find rules adopted to save statutes from being- lost upon the rocks of verbal construction. Such rules must not be disregarded, for they are plain admonitions of duty erected by the oracles of the law as beacon lights of our jurisprudence, to prevent the Avreckage of important legislation, through which necessarily all efforts to advance the welfare of the state must be accomplished. Hence it follows that in the construction of a title to an act the words used should be sufficiently appropriate to acquit the legislature of an intentional fraud to deceive the people, but more than this is not required. Any other test would unnecessarily add to legislative labor, and surcharge it with an element of doubt and uncertainty, not essential to the discharge of onerous duties, and- entirely foreign to the mischiefs to be cured by the constitutional amendment invoked by relator.
The answer of the state board of control alleges facts which show that from the very beginning bequests and donations-of considerable value from private parties have been accepted by the state for the benefit of the normal schools on- condition of free tuition in some cases and small or merely nominal charges to *181patrons in others. The state has also, in its treatment of these institutions, recognized such conditions, based its policy largely thereon, and repeatedly made appropriations for their support, as well as to cover deficiencies in appropriations already made, whose accumulating burdens upon the state treasury may have required the supervision by respondent of their finances. These facts are admitted by the demurrer, and it is not easy to distinguish, under the authorities referred to, in what way the element of charity can be altogether excluded as an attribute to their foundation, either in respect to the generosity of the private donors, or the beneficence of the people speaking through their representatives in the legislature.
It is urged for the relator that the words “charity” and “charitable,” however, apply distinctively to alms and relief given to the poor and indigent. This, within the definitions quoted, presents only a narrow aspect of words of the most latitudinarian character, indicative of every blessing bestowed by the bounty of heaven, the benignity of the state, and the good will of man. The normal schools are not institutions, in any sense, for the relief of poverty and indigence; and, if the designation charitable did not go beyond the narrow definition applied by counsel, those who receive instruction at such institutions might well be offended by the use of what appears to be an obnoxious word in the title.
In the argument for relator, it was insisted that “our public schools are open to all, but they are claimed as a right, not accepted as a bounty. In these schools the rich and poor meet on a common equality.” In passing, we recall the definitions in the lexicons of the words “charity” and “charitable,” where it is expressly indicated that the rich are not legally excluded from benefits of institutions founded under charitable uses, or forbidden to accept the benefit of exemptions. While the above statement of counsel may be accurate, it is outside the real question involved in this review, and we trust it was not intended as an appeal to prejudice. It is a good sentiment where it is applicable, but not effective in an analysis of a statutory title, where a reasonable doubt of its application should sustain it. All persons interested in institutions which do not exclude rich or poor from their *182benefits ought not, on charitable grounds, to require exclusion by us of a due appreciation of the legal rules of construction adopted to prevent usurpation of legislative functions by courts, where doubts of the validity of the statute must be resolved in its favor. It is probable, however, that this false sentiment has had more to do in prejudicing this question in the public view than all legal arguments submitted on the hearing of this cause.
The poor and indigent are necessarily objects of charity. Institutions for their relief are charitable, but institutions of learning of the highest character, from the pretentious seats of education in the East to the struggling seminaries of the new states in the West, have received with gratitude gifts, endowments, and donations to aid in the dispensation of knowledge, whose acceptance and use have been creditable alike to those who bestow the benisons as to the aspirants for wisdom, who have received their benefits without a murmur of dissent. We could not excuse ourselves if we accepted this sophistical treatment of the subject to strangle a statute enacted by the legislature and approved by the governor with all the formalities required, upon a technicality that neither aids the indigent, nor adds dignity to the respected teachers of the state, who are giving the most substantial assistance to the educational development of our splendid commonwealth. If a cup of cold water given in the name of the Master shall not lose its reward, the gift of knowledge is not obnoxious to the spirit of that divinest quality, charity, for of the three Christian graces, “Faith, Hope, and Charity,” the greatest of these is “Charity”; and no one should deny that in the execution of the sacred trust by the teacher he not only receives, but transmits, the blessings founded upon and extended by charity through means to which the definition “charitable institutions,” is applicable and appropriate.
Again, it seems to us that there are- other very substantial reasons why this title must be upheld, derived from the consideration of such title read in connection with the terms of the act itself. The object of the statute, as generally stated in its title, is to create a state board of control. If the words of the title had stopped there, concededly, no fault could be found with its sufficiency to include the normal schools, or put their finances under *183the supervision of the board of control. Belator’s contention, however, rests upon the claim that the phrase “charitable institutions” are words of limitation. If this be so, under the canon of construction that the expression of one thing is the exclusion of every other, we might be required to go still further, and inquire how the words “charitable institutions” were actually used by the legislature, if able to do so from the body of the act itself, and then to inquire whether the general words, when read in connection with the statute, had not been given a sense that controlled other limiting words in the title.
As stated in the case of Winters v. City of Duluth, supra, “Canons of construction are not the masters of the courts, but merely their servants.” It is fundamental that in applying the maxim, “Expressio unius est exclusio alterius,” the statute itself should be construed to give effect to the intention of the legislature. Broom, Leg. Max. (7th Ed.) 663. In other words, this canon of interpretation, which is one of strict, rather than liberal, construction, should be of little avail where the title of a statute is to be construed liberally to save the law against a strict construction to defeat it. It logically follows that “whether general words appearing in the title of an act were intended to be read according to their natural and usual meaning, or in a restricted sense, the title and the enacting clause should be read and construed together.” Winters v. City of Duluth, supra. Hence, if the general words of this title, “An act to create a state board of control” (excluding limiting words that follow), when read with the substance of the statute, are ample to indicate an intention by the legislature to include normal schools, the title must be held sufficient.
But, if we may not turn from the general'words of the title to the body of the act to ascertain the sense in which the title was used, and there appears to be any ambiguity in the view in which the whole title, general and limiting terms included, might have been regarded, we should surely appeal from such title to the language of the statute to find the signification given it by the lawmakers themselves. This conclusion is supported by many authorities in this court already referred to. For an application of *184this rule, we recur again to the language of Justice VANDERBURGH:
“The court will so construe it [the title] in connection with the language used in the body of the act and will, if necessary, give it the broader signification in order to uphold the constitutionality of the law.” Boyle v. Vanderhoof, 45 Minn. 31, 32, 47 N. W. 396.
In other words, we should seek to find whether the provision of the act itself indicates that the whole title was regarded by the legislature as sufficient; for, if it appears that it may have been so regarded by that body, it cannot be held that it was “a cloak or artifice to perpetrate a fraud,” and thus forbids any such claim for the relator.
In Laws 1901, c. 122, § 18, — the act in question, — we find the following language:
“Such board of control, however, shall not have control over, or authority to disburse, any private donations * * * to any educational institution of this state, but said private gifts * * * shall * * * be applied by such various boards of the said educational institutions.” Again: “But the various boards now in charge of the several educational institutions, shall have and' retain the exclusive control of the general educational policy of said institution. * * * All contracts with employees of said educational institutions shall be reported by the board in charge of said several institutions.”
The educational institutions referred to are expressly named in this section. They are the state university, the state normal schools, the state public school, the school for the deaf and blind. Each of these is, to a certain extent, educational in 'character, but it must be conceded that the school for the deaf and blind and the state public school are charitable institutions for waifs also. We cannot but draw the necessary inference from this use and reference to these institutions that the legislature intended to apply the word “charitable” to all; i. e., not to discriminate on the line between charity and education, nor to distinguish either the state university or the normal schools from the other institutions which are both educational and charitable.
Particular stress on the argument was laid upon the use in the *185constitution and statutes of the words “charitable and educational,” and an attempt has been made in citing provisions of the organic law and statutes, to show that a distinction had been drawn between each that amounted to controlling weight, excluding the normal schools from the class designated as “charitable institutions.” We are unable- to find any controlling definitions in the statute of these words. While many words and phrases have been given a statutory definition in G. S. 1894, c. 4, none is attempted of the words or phrases in question. If anywhere in the state constitution there had been such a definite - classification, clear and well expressed, it would be of considerable force, but there is none. The most that can be said’ in favor of this claim is that both terms are used connectively as well as distinctively, without any attempt to define accurately what is a charitable, as distinguished from whjit is an educational, institution. In the last authoritative revision of 1S66 the agricultural college was included under the title of “Charitable Institutions.” In subsequent compilations by private parties there have been other and different divisions made, but of no particular weight, expressive of legislative meaning, and are only evidences of the opinion of the compiler. Even if there were well-defined distinctions in this respect in the previous statutes, it would still be competent for the legislature to depart therefrom; and if the last statute has adopted a classification of its own, as we think it has, it would be the final decisive expression of legislative will in that respect, and conclusive upon us, so far as its own division of subjects.
In section 18 of the act under consideration, there is an attempt at classification by division of authority possessed by the board of control between the different state institutions. Such board has full control over the prisons, reformatories, hospitals, asylums for the insane, etc. Such board has likewise a limited control over the state university and the state normal schools, the state public school, and the school for the deaf and blind. The public school and the school for the deaf and blind are popularly understood and classified in the compilation of 1894 as charitable institutions. They are treated and classified in section 18 of the law under consideration, in connection with the state university and the state *186normal schools, as educational institutions; and it follows that, if the legislature had previously made a classification which distinguished these two from educational institutions, such distinction has been abandoned in this act, and another classification adopted.
To repeat, the question before us is not whether this statute has the best title and is wisely labeled, but whether its title is so foreign to and unsuggestive of the provisions relating to the normal schools that we must hold that the body enacting the law has been deceived by log-rolling provisions into it, contrary to the real purpose of the legislature. We are not required to hold, and we do not hold, that normal schools are, in fact, as the term is generally understood, “charitable institutions.” The real question is whether, in applying the reasons repeatedly announced by this court to save the work of the lawmakers from being defeated by the limitation in the organic law, we should adopt or avoid a reasonably fair construction that should be accorded it, to give vital force and efficiency to legislative -will.
In conclusion, we may add that we have given the subject involved the consideration which its importance has seemed to demand, but the real issue legally considered seems to us quite simple. The result appears so unavoidable, whether based upon principle or authority, that we might apologize for the length of this opinion, were it not for differences of views which have arisen between the members of this court as to the right to set aside an act of legislation against previous rules so clear that they lead to but one result. This is no question of nice construction in interpreting what a law is, but a judicial effort to reach a conclusion in harmony with the constitution and the statute under review, to save the law, which is complete in its body, from rules which should not prevail when comparing the title with the act. We have not'felt at liberty to disregard the doctrine of stare decisis, that must.abide where there is a settled system of jurisprudence upon which reliance may be placed to ascertain what the law is, in an effort to preserve stability and respectable consistency. Had we done otherwise, we would have justly subjected ourselves to the criticism of Chancellor Brougham in the celebrated case of O’Con*187nell v. Reg., 11 Clark & F. 155, by placing upon the records of this court a decision that would “go out without authority, and return without respect.”
The writ of ouster denied.